Citation Nr: 0110224	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
April 1978.

By rating decision of August 1996, the RO denied service 
connection for a bipolar disorder.  The veteran did not 
submit a timely appeal and the decision became final.  
38 C.F.R. § 20.302(a) (2000).

The pending matters come before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision in which the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a bipolar disorder.  The veteran filed 
a timely notice of disagreement and his appeal has been 
perfected to the Board.


FINDINGS OF FACT

1.  In August 1996, the RO denied service connection for a 
bipolar disorder.  The veteran did not submit a timely appeal 
and the rating decision became final.

2.  Evidence received since the August 1996 rating decision 
is so significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
bipolar disorder.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been presented.  
38 U.S.C.A. §§ 1131, 5107, 5108, (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that emotional 
trauma experienced during the veteran's active military 
service caused the veteran's current bipolar disorder.

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the question 
of whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
August 1996 RO decision that denied entitlement to service 
connection for a bipolar disorder.  The August 1996 RO 
decision is the final disallowance of the claim of record, as 
the veteran did not file a timely appeal.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder and further case development is warranted.

New evidence submitted includes a VA psychiatric examination 
provided in September 1999.  The RO specifically requested 
the examiner "evaluate whether the veteran's bipolar 
disorder was caused and/or made worse by service."  The 
examiner reviewed all treatment records contained in the 
claims folder including the veteran's service medical 
records.  The examiner diagnosed bipolar disorder and 
reported the veteran's Global Assessment of Functioning (GAF) 
score as 45, indicative of serious symptoms or serious 
impairment in social or occupational functioning.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition) (A GAF 
score is the examiner's judgment of the individual's overall 
level of functioning.  The GAF scale is between 1 and 100, 
with a higher score indicative of a higher level of 
functioning).  In a concluding statement, the examiner 
suggested that the veteran had a limited and marginal ability 
to manage stress and that the veteran may have had a pre-
existing psychiatric disorder that worsened when his active 
military service presented overwhelming pressure.

As no competent medical evidence indicating the nature of the 
veteran's psychiatric disorder and its relationship to 
service was presented to the RO prior to its August 1996 
decision on the merits, the September 1999 VA psychiatric 
examination is therefore significant and it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a bipolar disorder.

ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a bipolar disorder has been 
submitted.  Accordingly, to this extent, the appeal is 
allowed.


REMAND

Further development is warranted to comply with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 and thereby provide the veteran with 
an opportunity to submit additional supportive evidence and 
argument to substantiate his claim.  The Veterans Claims 
Assistance Act of 2000 provides, in pertinent part, that the 
veteran must be notified of any information, including 
medical or lay evidence, necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  If the veteran sufficiently 
identifies relevant records, reasonable efforts must be made 
to obtain the records (including private records), and the 
veteran must be notified if the identified records are 
unavailable.  Veterans Claims Assistance Act of 2000, 114 
Stat. at 2097-98.

Furthermore, the Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that a VA examination is 
necessary when there is insufficient medical evidence to 
decide a claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  The Board 
acknowledges the development efforts of the RO as 
demonstrated by providing the veteran with the September 1999 
VA examination.  However, the aforementioned VA examination 
did not clearly provide the evidentiary basis for the medical 
conclusion that the veteran's suffered a pre-existing 
psychiatric disorder that deteriorated in service.  The VA 
examiner seemingly relied on the veteran's own recitation of 
his medical history.  Generally, when a medical opinion 
relies wholly or partially on the veteran's rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  Furthermore, the VA examiner did not 
clearly provide whether there was a relationship between the 
veteran's current bipolar disorder and the described in-
service psychiatric disorder and incidents of service.  
Therefore, inasmuch as there is insufficient medical evidence 
to decide the claim, the veteran should be afforded another 
VA examination.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified additional assistance that must 
be rendered to comply with the Veterans Claims Assistance Act 
of 2000.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.

The evidence of record contains an April 1999 letter from 
Jean B. Partiss, CDCC, a private therapist, describing the 
veteran's disorder as obsessive-compulsive.  Treatment 
records related to this diagnosis should be obtained for 
association with the claims folder.

Furthermore, a July 1997 letter from Washington, DC, VA 
Medical Center (VAMC) indicates that the veteran was 
evaluated by the neurology department in July 1997.  
Pertinent treatment records from the Washington VAMC, to 
include the July 1997 neurological evaluation, should be 
obtained for association with the claims folder.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
medical records concerning treatment for 
a psychologic disorder originating from 
the office of Jean B. Partiss, CDCC.  If 
the requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning the veteran's 
psychiatric treatment at the Washington 
VAMC, to include a July 1997 neurological 
evaluation.  If the requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

3.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of a bipolar 
disorder which have not been obtained to 
date, with special attention to sources 
of information compiled during the year 
following his discharge from service in 
April 1978.  These sources may include 
private medical records showing treatment 
of the claimed disability, employment 
physical examinations, fellow personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
bipolar disorder.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all current psychiatric 
disorders.  Furthermore, the examiner 
should specifically consider and comment 
on the opinion of the September 1999 VA 
examiner, which concluded that the 
veteran's bipolar disorder pre-existed 
service.  If, in fact, the examiner finds 
that the veteran's current psychiatric 
disorder pre-existed service, the 
examiner should indicate whether the 
disorder was aggravated as a result of 
service.  The physician should render an 
opinion, as to whether it is as least as 
likely as not that the veteran's bipolar 
disorder is in any way related to his 
active military service or whether it is 
due to other causes.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a bipolar 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


 



